DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 02/23/2022. Claims 1-20 are pending. Currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 8, 12-13, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10,743,239) in view of Xu et al. (US 2016/0353432).

Regarding claim 1, Wang discloses (Fig. 3) a control information transmission method, comprising: 
sending, by a first network device, configuration information to a terminal device, wherein the configuration information instructs the terminal device to detect first control information on a first carrier and detect second control information on a second carrier (cell group information, from a base station[not shown in Fig.3] instructs a terminal to implement a blind detection to the multiple carriers, so as to obtain downlink control information (DCI) [column 9, lines 15-36]), and both the first control information and the second control information are control information for scheduling data on the second carrier (cell group information instructs a terminal to implement a blind detection to the multiple carriers, so as to obtain downlink control information (DCI). The terminal implementing a blind detection to the multiple carriers so as to obtain the downlink control information includes: determining a carrier applied by the terminal for transmitting uplink data [column 9, lines 15-36]); and 
sending, by the first network device, at least one of the first control information and the second control information (the base station transmits cell group information through the licensed carrier L-cell by way of RRC signaling or a control element of MAC [column 9, lines 15-21]). Further, Wang discloses the downlink control information includes carrier indication information and new data indication information; and the carrier indication information includes two carrier indexed which respectively point to a carrier corresponding to uplink HARQ feedback and a carrier of uplink scheduling [col. 8, lines 40-45]. Wang does not expressly discloses sending, by the first network device, first scheduling indication information to a second network device, wherein the first scheduling indication information instructs the second network device to send the second control information by using the second carrier.
Xu teaches uplink signal control method and apparatus. More specifically, Xu teaches receiving, by a second network device, uplink control configuration information sent by a first network device, where the uplink control configuration information includes information about a control channel occupied by control information, which is transmitted by the second network device on a second carrier, for controlling an uplink transmission action of UE [0129].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify Wang with the teaching of Xu in order to provide an uplink signal control method and apparatus, which are used to resolve a problem that when UE is not within primary carrier signal coverage of a micro cell [0007].
Regarding claim 8, Wang discloses a first network device, comprising: 
a transceiver (Fig. 4, transmitting circuity 401); and 
at least one processor coupled to a non-transitory computer-readable storage medium storing programming instructions for execution by the at least one processor (the embodiments of the Wang disclosure can be accomplished by hardware under instruction of programs. The programs can be stored in a readable storage medium of a computer [column 11 lines 1-5]), wherein the programming instructions control the transceiver to: 
send configuration information to a terminal device, wherein the configuration information instructs the terminal device to detect first control information on a first carrier Page: 5of10and detect second control information on a second carrier (cell group information, from a base station[not shown in Fig.3] instructs a terminal to implement a blind detection to the multiple carriers, so as to obtain downlink control information (DCI) [column 9, lines 15-36]), and both the first control information and the second control information are control information for scheduling data on the second carrier (cell group information instructs a terminal to implement a blind detection to the multiple carriers, so as to obtain downlink control information (DCI). The terminal implementing a blind detection to the multiple carriers so as to obtain the downlink control information includes: determining a carrier applied by the terminal for transmitting uplink data [column 9, lines 15-36]); and 
send at least one of the first control information and the second control information (the base station transmits cell group information through the licensed carrier L-cell by way of RRC signaling or a control element of MAC [column 9, lines 15-21]). Further, Wang discloses the downlink control information includes carrier indication information and new data indication information; and the carrier indication information includes two carrier indexed which respectively point to a carrier corresponding to uplink HARQ feedback and a carrier of uplink scheduling [col. 8, lines 40-45]. Wang does not expressly discloses sending, by the first network device, first scheduling indication information to a second network device, wherein the first scheduling indication information instructs the second network device to send the second control information by using the second carrier.
Xu teaches uplink signal control method and apparatus. More specifically, Xu teaches receiving, by a second network device, uplink control configuration information sent by a first network device, where the uplink control configuration information includes information about a control channel occupied by control information, which is transmitted by the second network device on a second carrier, for controlling an uplink transmission action of UE [0129].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify Wang with the teaching of Xu in order to provide an uplink signal control method and apparatus, which are used to resolve a problem that when UE is not within primary carrier signal coverage of a micro cell [0007].

Regarding claim 15, Wang discloses terminal device, comprising:
 a transceiver (Fig. 5, receiving circuitry 501); and 
at least one processor coupled to a non-transitory computer-readable storage medium storing programming instructions for execution by the at least one processor (the embodiments of the Wang disclosure can be accomplished by hardware under instruction of programs. The programs can be stored in a readable storage medium of a computer [column 11 lines 1-5]), wherein the programming instructions control the transceiver to: 
receive configuration information sent by a first network device, wherein the configuration information instructs the terminal device to detect first control information on a first carrier and detect second control information on a second carrier (cell group information, from a base station[not shown in Fig.3] instructs a terminal to implement a blind detection to the multiple carriers, so as to obtain downlink control information (DCI) [column 9, lines 15-36]), and both the first control information and the second control information are control information for scheduling data on the second carrier (cell group information instructs a terminal to implement a blind detection to the multiple carriers, so as to obtain downlink control information (DCI). The terminal implementing a blind detection to the multiple carriers so as to obtain the downlink control information includes: determining a carrier applied by the terminal for transmitting uplink data [column 9, lines 15-36]); and 
detect the first control information on the first carrier, and detect the second control information on the second carrier (see Fig. 3, numbers 2-5). Further, Wang discloses the downlink control information includes carrier indication information and new data indication information; and the carrier indication information includes two carrier indexed which respectively point to a carrier corresponding to uplink HARQ feedback and a carrier of uplink scheduling [col. 8, lines 40-45]. Wang does not expressly discloses sending, by the first network device, first scheduling indication information to a second network device, wherein the first scheduling indication information instructs the second network device to send the second control information by using the second carrier.
Xu teaches uplink signal control method and apparatus. More specifically, Xu teaches receiving, by a second network device, uplink control configuration information sent by a first network device, where the uplink control configuration information includes information about a control channel occupied by control information, which is transmitted by the second network device on a second carrier, for controlling an uplink transmission action of UE [0129].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify Wang with the teaching of Xu in order to provide an uplink signal control method and apparatus, which are used to resolve a problem that when UE is not within primary carrier signal coverage of a micro cell [0007].


Regarding claims 5 and 12, Wang discloses wherein the sending, by the first network device, at least one of the first control information and the second control information comprises: 
determining, by the first network device according to third scheduling indication information sent by a second network device, to send the first control information on the first carrier, wherein the third scheduling indication information instructs the first network device to send the first control information by using the first carrier or the third scheduling indication information instructs the second network device to send the second control information by using the second carrier (see Fig. 3, number 1: the terminal UE can obtain the cell group information configured through the licensed carrier L-cell. Number: the un-licensed carrier Un-cell transmits uplink grants information to the UE [column 9, lines 15-26]). 
In addition, Xu teaches the third scheduling indication information instructs the second network device to send the second control information by using the second carrier (receiving, by a second network device, uplink control configuration information sent by a first network device, where the uplink control configuration information includes information about a control channel occupied by control information, which is transmitted by the second network device on a second carrier, for controlling an uplink transmission action of UE [0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify Wang with the teaching of Xu in order to provide an uplink signal control method and apparatus, which are used to resolve a problem that when UE is not within primary carrier signal coverage of a micro cell [0007].


Regarding claims 6, 13, and 17-18 Wang discloses all the claim limitations as stated above. Further, Wang discloses wherein the sending, by the first network device, at least one of the first control information and the second control information comprises: determining, by the first network device based on a cell type of the first network device, to send the first control information on the first carrier or send the second control information on the second carrier, wherein the cell type is a serving cell or a coordinated cell (Fig.3, a bae station transmits cell group information through  a licensed carrier L-cell by way of RRC signaling.  The cell group information indicates that the un-licensed carrier Un-cell transmits uplink grant information to the UE [col. 9, lines 21-26; lines 60-64].Transmitting the cell group information through the licensed carrier L-cell can guarantee a communication stability [column 9, lines 15-23]).

Claims 2-4, 7, 9-11, 14, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Xu as applied to claims 1, 8 and 15 above, and further in view of Dinan (US 2016/0295600). 
Regarding claims 2, 7, 9, 14, 16 and 19-20, Wang in view of Xu discloses all the claim limitations as stated above. Further, Wang discloses in Fig. 3, number 1, indicates that a base station transmits cell group information through the licensed carrier L-cell by way of RRC signaling or a control element MAC. This implies that cell group information identifiers the involved carriers of the base station. In addition, Dinan teaches cell configuration in a wireless device and wireless network. More specifically, Dinan teaches that a cell comprising a downlink carrier and optionally an uplink carrier, may be assigned a physical cell ID and a cell index. The cell IS or Cell index may also identify the downlink carrier or uplink carrier of the cell. The cell ID may be equally referred to a carrier ID [Abstract; 0101].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify Wang in view of Xu with the teaching of Dinan in order to provide scheduling information for one or more cells based on cell indicators field within the first cross carrier scheduling group [0171]. 

Regarding claims 3 and 10, Wang in view of Xu discloses all the claim limitations as stated above, except for determining, by the first network device based on a traffic volume on the first carrier or the second carrier, to send the first control information on the first carrier; or determining, by the first network device based on a traffic volume on the first carrier or the second carrier, to send the second control information on the second carrier.
Dinan teaches cell configuration in a wireless device and wireless network. More specifically, Dinan teaches a cross-carrier scheduling group comprises a fist cell and a second cell. A wireless device receives a message comprising configuration parameters. The wireless device receives downlink control information on a control channel of the second cell for a packet transmitted on a first cell [Abstract]. In addition, Dinan teaches the disclosed mechanism may be performed when certain criteria are met, for example, traffic load, initial system set up, packet sizes, traffic characteristics, a combination of the above, and the like [0102]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify Wang in view of Xu with the teaching of Dinan in order to provide an efficient multicarrier communication system.

Regarding claims 4 and 11, Wang in view of Xu and Dinan discloses all the claim limitations as stated above. Further, Xu teaches sending, by the first network device, the first control information on the first carrier if a traffic volume of the first network device on the second carrier is greater than a preset traffic volume threshold (the first network device determined: a load of the second carrier exceeds a specified load threshold [0121, 0126]: receiving, by a second network device, uplink control configuration information sent by a first network device, where the uplink control configuration information includes information about a control channel occupied by control information, which is transmitted by the second network device on a second carrier, for controlling an uplink transmission action of UE [0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to modify Wang with the teaching of Xu in order to provide an uplink signal control method and apparatus, which are used to resolve a problem that when UE is not within primary carrier signal coverage of a micro cell [0007].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        May 28, 2022